Citation Nr: 0913788	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-38 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, 
claimed as secondary to facial nerve dehiscence and bilateral 
serous otitis media, status post tympanotomies and left 
tympanomastoidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to 
January 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

As support for his claim, the Veteran recently testified at a 
hearing at the RO in February 2009 before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  

The September 2003 rating decision at issue also denied 
service connection for facial nerve dehiscence.  The Veteran 
perfected his appeal of that claim.  See 38 C.F.R. § 20.200 
(2008) (an appeal to the Board consist of a timely filed 
notice of disagreement (NOD) and, after receipt of a 
statement of the case (SOC), a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  But in 
an October 2008 rating decision during the pendency of the 
appeal, the RO granted that claim.  Therefore, that issue is 
no longer on appeal as the Veteran has not contested either 
the initial rating or effective date assigned for that 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).




FINDING OF FACT

The Veteran does not have a current diagnosis of a sleep 
disorder, irrespective of whether he has difficulty sleeping 
because of the facial nerve damage attributable to his 
service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have a sleep disorder due to disease or 
injury incurred or aggravated in service or that is 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For a claim, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in July 2003.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In July 2003, the RO sent the Veteran letters informing him 
of the types of evidence needed to substantiate his claim, 
including what evidence was needed to show his entitlement to 
secondary service connection, and VA's duty to assist him in 
substantiating his claim under the VCAA.  The letters also 
informed him that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency.  He was advised 
that it was ultimately his responsibility to send other, 
private medical records or to provide a properly executed 
release so that VA could request the records for him.  
See 38 C.F.R. § 3.159(c)(1), (2) and (3).

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an August 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, all obtainable evidence that he and his 
representative identified as relevant to the claim has been 
obtained and associated with the claims file for 
consideration, including the service treatment records 
(STRs), civilian private medical records, and VA records, 
including the report of the VA compensation examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VCAA 
notices. 

A post-decisional October 2008 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
letter and in the December 2008 SSOC, his claim was 
readjudicated.  Therefore, there is no prejudice to him 
because his claim has been reconsidered since the RO provided 
this additional VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to Service Connection for a Sleep Disorder

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A disability also may be service connected on a secondary 
basis - if it is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disability that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  



A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As explained, irrespective of whether there is a correlation 
between the currently claimed disability and the Veteran's 
military service - including by way of a service-connected 
disability, he must first establish that he has the currently 
claimed disability, and this is usually by providing a 
relevant medical diagnosis.  Indeed, this is perhaps the most 
fundamental requirement for any service-connection claim, 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).

Here, unfortunately, the Veteran does not have a diagnosis of 
a sleep disorder, which is why his claim must be denied.  
And, again, this is true irrespective of whether he has 
difficulty sleeping because of the facial nerve damage 
attributable to his service-connected disability - an 
allegation he made during his recent February 2009 Travel 
Board hearing and the sole basis of his claim (rather than on 
the notion a sleep disorder was directly incurred in 
service).  He testified that the nerve damage in his face 
causes pain in his tongue when he sleeps on his left side, 
the side affected by the service-connected nerve damage.  And 
even as a layman, he is competent to report symptoms such as 
pain, but he is not competent to diagnose a sleep disorder 
because this is a medical, rather than lay, determination.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

In November 2008, the Veteran had a VA compensation 
examination for mental disorders.  During the evaluation he 
did not report a sleep disorder and stated that he did not 
want to proceed with the mental disorders examination.  
The examiner noted the Veteran's claims file was unremarkable 
for any evidence of a sleep disorder.  In fact, the Veteran 
and the examiner were in agreement that he did not have a 
sleep disorder, per se, and that he only wanted to document 
that he occasionally experiences pain while sleeping.  No 
diagnosis of a sleep disorder was resultantly provided.  The 
lack of a diagnosis by the VA compensation examiner, or by 
anyone else for that matter medically qualified to make this 
threshold preliminary determination, and the statement from 
the Veteran acknowledging that even he did not think he had a 
sleep disorder is fatal to the claim.  To the extent he is 
experiencing pain in his tongue and facial paralysis, 
he is being compensated for this in the ratings for his 
service-connected disabilities (specifically, the facial 
nerve dehiscence and bilateral serous otitis media, 
status post tympanotomies and left tympanomastoidectomy).  If 
he believes he is not receiving sufficient compensation for 
the symptoms associated with those service-connected 
disabilities, then he has to file separate claims to have the 
ratings for those disabilities increased.  Absent the 
required medical diagnosis of a sleep disorder, however, this 
claim currently at issue must be denied.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, the provisions of 38 U. S. C. 
A. 5107(b) and 38 C.F.R. § 3.102 regarding reasonable doubt 
are not applicable.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for a sleep disorder is 
denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


